DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/657,969 filed on 10/18/2019 in which claims 1-6 have been presented for prosecution in a first action on the merits below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/18/2019,04/09/2020, and 12/10/2020 have been considered and placed of record. Initialed copies are attached herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Komiyama USPAT 10,046,664 in view of Fetzer et al., (Fetzer) USPAT 10,084,323 and in further view of Mitsui et al., (Mitsui) USPAT 7,443,139.
Regarding claim 1: Komiyama discloses(col. 21, lines 39-col. 23, line 19) and shows in Fig. 12: A power supply system(100) comprising: a controller(106); and a plurality of battery modules(101a)(see col. 22, lines 14-21) each having a secondary battery(single cell 101a), the battery modules(101a) being configured to be connected in series(as shown in Fig. 12), according to a gate drive signal(see annotated Fig. 12 below)) from the controller(106), to provide series connection, each of the battery modules(as formed by the plurality of single cell 101a) having a disconnecting device configured to force the battery module to be disconnected from the series connection, wherein the controller(106) is configured to estimate an internal resistance of the battery module disconnected from the series connection by the disconnecting (as detected by voltage sensor 105) before the battery module is disconnected from the series connection, a module voltage immediately after the battery module is disconnected, and a module current(as detected by current sensor 104) delivered from the battery module.
However, Komiyama does not expressly teach the limitations of, “each of the battery modules having a disconnecting device configured to force the battery module to be disconnected from the series connection”.
Fetzer discloses factual evidence of, each of the battery modules(31-1…31-n) having a disconnecting device(34) configured to force the battery module(32) to be disconnected from the series connection(see col. 5, lines 11-39 and Figs. 3-4).
However the combination of Komiyama and Fetzer fails to teach the limitations of, wherein the controller is configured to estimate an internal resistance of the battery module disconnected from the series connection by the disconnecting device, from a module voltage of the battery module before the battery module is disconnected from the series connection, a module voltage immediately after the battery module is disconnected, and a module current delivered from the battery module. 
Mitsui discloses(col. 9, line 21-col. 10 line 5)  and shows in Fig. 1, factual evidence of, wherein the controller(14) is configured to estimate an internal resistance of the battery module disconnected from the series connection by the disconnecting device(1,2), from a module voltage of the battery module(as detected by voltage sensor 12) before the battery module is disconnected(Fig. 2, step S104) from the series connection, a module voltage immediately after the battery module is disconnected, and a module current(as detected by current sensor 16) delivered from the battery module(see Fig. 2; steps S102 to S108).
Komiyama, Fetzer, and Mitsui are analogous art in battery power supply system.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the switching configuration of Fetzer into the power supply system of Komiyama in having each of the battery modules having a disconnecting device configured to force the battery module to be disconnected from the series connection, as recited, so as to provide some measure of safety as the need arises, as per the teachings of Fetzer(col. 5, lines 35-37). It would have been further obvious to have had the controller of Mitsui configured and incorporated into the system of Komiyama in view of Fetzer to estimate an internal resistance of the battery module disconnected from the series connection by the disconnecting device, from a module voltage of the battery module before the battery module is disconnected from the series connection, a module voltage immediately after the battery module is disconnected, and a module current delivered from the battery module, as recited, for the advantages of precisely estimating the state of charge of the battery and providing a possibility to inhibit any possibility of degradation of the precision of the estimated SOC, as per the teachings of Mitsui (col. 5, lines 33-59).
Accordingly claim 1 would have been obvious.
Regarding claim 2: Komiyama discloses(col. 21, lines 39-col. 23, line 19) and shows in Fig. 12: A power supply system(100) comprising: a controller(106); and a plurality of battery modules(101a)(see col. 22, lines 14-21) each having a secondary battery(single cell 101a), the battery modules(101a) being configured to be connected in series(as shown in Fig. 12), according to a gate drive signal(see annotated Fig. 12 below)) from the controller(106), to provide series connection, each of the battery modules(as formed by the plurality of single cell 101a) having a disconnecting device configured to force the battery module to be disconnected (106)  is configured to estimate an internal resistance of the battery module connected to the series connection, from a module voltage of the battery module(as detected by voltage sensor 105)  before the battery module is connected to the series connection from a state in which the battery module is disconnected from the series connection by the disconnecting device, a module voltage immediately after the battery module is connected to the series connection, and a module current(as detected by current sensor 104)  delivered from the battery module.
However, Komiyama does not expressly teach the limitations of, “each of the battery modules having a disconnecting device configured to force the battery module to be disconnected from the series connection”.
Fetzer discloses factual evidence of, each of the battery modules(31-1…31-n) having a disconnecting device(34) configured to force the battery module(32) to be disconnected from the series connection(see col. 5, lines 11-39 and Figs. 3-4).
However the combination of Komiyama and Fetzer fails to expressly teach, wherein the controller is configured to estimate an internal resistance of the battery module connected to the series connection, from a module voltage of the battery module before the battery module is connected to the series connection from a state in which the battery module is disconnected from the series connection by the disconnecting device, a module voltage immediately after the battery module is connected to the series connection, and a module current delivered from the battery module.
Mitsui discloses(col. 9, line 21-col. 10 line 5) and shows in Fig. 1, factual evidence of, wherein the controller(14) is configured to estimate an internal resistance of the battery module connected from the series connection,  from a module voltage of the battery module before the (Fig. 2; Step S100; Vo) from a state in which the battery module is disconnected from the series connection by the disconnecting device(1,2), a module voltage immediately after the battery module is connected to the series connection(step S104; Fig. 2, Vn), and a module current delivered from the battery module by the disconnecting device(1,2), from a module voltage of the battery module(as detected by voltage sensor A; In) before the battery module is disconnected(Fig. 2, step S100) from the series connection, a module voltage immediately after the battery module is disconnected, and a module current(as detected by current sensor 16) delivered from the battery module(see Fig. 2; steps S102 to S108) 
Komiyama, Fetzer and Mitsui are analogous art in battery power supply system.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the switching configuration of Fetzer into the power supply system of Komiyama in having each of the battery modules having a disconnecting device configured to force the battery module to be disconnected from the series connection, as recited, so as to provide some measure of safety as the need arises, as per the teachings of Fetzer(col. 5, lines 35-37). ). It would have been further obvious to have had the controller of Mitsui configured and incorporated into the system of Komiyama in view of Fetzer to estimate an internal resistance of the battery module connected to the series connection, from a module voltage of the battery module before the battery module is connected to the series connection from a state in which the battery module is disconnected from the series connection by the disconnecting device, a module voltage immediately after the battery module is connected to the series connection, and a module current delivered from the battery module, as recited, for the advantages of precisely estimating the state of charge of the battery and providing a (col. 5, lines 33-59) .
Regarding claims 3 and 4, Komiyama in view of Fetzer and Mitsui discloses all the claimed invention as set forth and discussed above in claims 1 and 2 respectively. Komiyama further teaches, wherein the controller(106) is configured to estimate the module current, from an output current delivered from the power supply system(charging device 122) and an ON-duty set(as determined by the duty cycle of the charging switch as modified by Fetzer and Mitsui) for the battery module.
Regarding claim 5, Komiyama in view of Fetzer and Mitsui discloses all the claimed invention as set forth and discussed above in claim 1. Mitsui further discloses, wherein the controller(14) is configured to estimate the internal resistance, from an absolute value of a difference between the module voltage before the battery module is disconnected from the series connection by the disconnecting device, and the module voltage immediately after the battery module is disconnected from the series connection, and the module current(Mitsui; col. 22, lines 47-col. 23 line 13) (see Fig. 7, steps S108 and S109-note absolute value of In=|Vn-Vocvn-1|). 
Regarding claim 6, Komiyama in view of Fetzer and Mitsui discloses all the claimed invention as set forth and discussed above in claim 1. Mitsui further discloses, wherein the controller(14) is configured to estimate the internal resistance from an absolute value of a difference between the module voltage before the battery module is connected to the series connection from the state in which the battery module is disconnected from the series connection by the disconnecting device, and the module voltage immediately after the battery module is connected to the series connection, and the module current(Mitsui; col. 22, lines 47-col. 23 line 13). (see Fig. 7, steps S108 and S109-note absolute value of In=|Vn-Vocvn-1|).
    PNG
    media_image1.png
    748
    793
    media_image1.png
    Greyscale

Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        April 2, 2021